DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 12-18, and 20-24 are pending. Claims 8, 10-11, and 19 are canceled and claims 21-24 are added. Claims 1-7, 9, 12-18, and 20 are amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2021, 01/03/2022, 03/06/2022, 04/05/2022, 04/11/2022 are being considered by the examiner.

Claim Objections
Claims 3, 6, 7, 9, 14, 17, 18 and 20 are objected to because of the following informalities:  
Claim 3, lines 3-4, recites “a sensing electrode”. Examiner suggest “a sensing electrodes of the plurality of sensing electrodes”.
Claim 6, lines 2-3 recite “the the switch network”. Examiner suggest “the switch network”.
Claim 6, line 3, recites “the sensing electrodes”. To keep consistency in the claim language Examiner suggests “the plurality of sensing electrodes”
Claim 6, line 5, recites “sensing electrodes”. Examiner suggests “sensing electrodes of the plurality of sensing electrodes”.
Claim 6, line 7, recites “the connected sensing electrodes”. Examiner suggest “the connected sensing electrodes not included in the subset”, since claim 1 also discloses another connected sensing electrodes.
Claim 7, line 2, recites “each sensing electrode”. Examiner suggests “each sensing electrode of the plurality of sensing electrodes”.
Claim 7, line 4, recites “each input”. Examiner suggests “each input of the plurality of inputs”.
Claim 9, line 2, recites “each sensing electrode”. Examiner suggests “each sensing electrode of the plurality of sensing electrodes”.
Claim 14, line 4, recites “a sensing electrode”. Examiner suggests “a sensing electrode of the plurality of sensing electrodes”.
Claim 17, line 5, recites “sensing electrodes”. Examiner suggests “sensing electrodes of the plurality of sensing electrodes”.
Claim 17, line 7, recites “the connected sensing electrodes”. Examiner suggest “the connected sensing electrodes not included in the subset”
Claim 18, line 2, recites “each sensing electrode”. Examiner suggests “each sensing electrode of the plurality of sensing electrodes”.
Claim 18, lines 3-4, recites “each second switch”. Examiner suggests “each second switch of the plurality of second switches”.
Claim 18, line 4, recites “a sensing electrode”. Examiner suggests “a sensing electrode of the plurality of sensing electrodes”.
Claim 20, line 2, recites “each sensing electrode”. Examiner suggests “each sensing electrode of the plurality of sensing electrodes”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,5-7, 9, 12, 16-18, and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 10 and 42-43 of copending Application No. 17/263,859 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are commensurate in scope with the instant claims.

Instant Application 17/399,357
Copending Application 17/263,859
Claim 1. An apparatus for processing signals from a touch panel, the touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and at least one common electrode, the apparatus comprising: 

a capacitive touch controller for connection to the plurality of sensing electrodes; 

a switch network comprising a plurality of inputs for connection to some or all of the plurality of sensing electrodes, and an output connected to a given voltage; 

a circuit for connection to the at least one common electrode and configured to generate, based on signals received from the at least one common electrode, a 
pressure signal indicative of a total pressure applied to the touch panel; 

and an apparatus controller configured to: control the switch network to couple any connected sensing electrodes to 
the given voltage during a pressure measurement period; and 

























determine an estimate of the total pressure based on the pressure signal during the pressure measurement period.


Claim 5. The apparatus according to claim 1, further comprising a common electrode switch configured to connect the at least one common electrode to the given voltage during a capacitance measurement period, and to connect the at least one common electrode to the second circuit during the pressure measurement period.

Claim 6. The apparatus according to claim 1, wherein the circuit comprises a second circuit, the pressure signal comprises a second pressure signal, and the the switch network is configured for connection to a subset of the sensing electrodes,
 the apparatus further comprising: a first circuit for connection to sensing electrodes not included in the subset, the first circuit configured to generate a first pressure signal indicative of a pressure acting on the touch panel proximate to the connected sensing electrodes; 


wherein the apparatus controller is configured to determine the estimate of the total pressure based on a weighted difference of the second pressure signal and the first pressure signal.

Claim 7. The apparatus according to claim 1, 

wherein the capacitive touch controller is configured for connection to each sensing electrode via a corresponding first switch; 

wherein each input of the switch network is connected to the given voltage by a corresponding second switch; 

wherein the circuit comprises a common electrode charge amplifier configured to generate the pressure signal; and 






wherein the apparatus controller is configured to control the first and second switches to: 

close the first switches and open the second switches during a capacitance measurement period; and 

open the first switches and close the second switches during the pressure measurement period.

Claim 9. The apparatus according to claim 1, wherein the capacitive touch controller is configured to generate, for each sensing electrode, a capacitance signal indicative of a capacitance of the sensing electrode; wherein the apparatus controller or the capacitive touch controller is configured to determine a location at which pressure is applied to the touch panel based on the capacitance signals.

Claim 12. A method of processing signals from a touch panel, the touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and at least one common electrode,

 wherein the plurality of sensing electrodes are connected to a capacitive touch controller and 


the at least one common electrode is connected to a circuit, the method comprising: coupling, using a switch network, some or all of the plurality of sensing electrodes to a given voltage during a pressure measurement period; 















generating, using the circuit, a pressure signal indicative of a total pressure applied to the touch panel, the pressure signal based on signals received from the at least one common electrode; and 















determining, using an apparatus controller, an estimate of the total pressure based on the pressure signal during the pressure measurement period.



Claim 16. The method according to claim 12, further comprising: connecting, using a common electrode switch, the at least one common electrode to the given voltage during a capacitance measurement period; and connecting, using the common electrode switch, the at least one common electrode to the circuit during the pressure measurement period.

Claim 17. The method according to claim 12, wherein the circuit comprises a second circuit, the pressure signal comprises a second pressure signal, and 
the switch network is connected to a subset of the plurality of sensing electrodes, the method further comprising: generating, using a first circuit connected to sensing electrodes not included in the subset, a first pressure signal indicative of a pressure acting on the touch panel proximate to the connected sensing electrodes; 

wherein determining the estimate of the total pressure comprises determining the estimate of the total pressure based on a weighted difference of the second pressure signal and the first pressure signal.

Claim 18. The method according to claim 12, 
wherein each sensing electrode is connected to the capacitive touch controller by a corresponding first switch, 

wherein the switch network comprises a plurality of second switches, each second switch connecting a sensing electrode to the given voltage, and wherein the second circuit comprises a common electrode charge amplifier configured to generate the second pressure signal, the method further comprising: 




using the apparatus controller to control the first and second switches to: 

close the first switches and open the second switches during a capacitance measurement period; and 

open the first switches and close the second switches during the pressure measurement period.

Claim 20. The method according to claim 12, further comprising: generating for each sensing electrode, using the capacitive touch controller, a capacitance signal indicative of a capacitance of the sensing electrode; and determining, using the apparatus controller or the capacitive touch controller, a location at which pressure is applied to the touch panel based on the capacitance signals.


Claim 21. The apparatus according to claim 1, wherein the given voltage is system ground.

Claim 22. The apparatus according to claim 1, wherein the given voltage is a common mode voltage.


Claim 23. The method according to claim 12, wherein the given voltage is system ground.

Claim 24. The method according to claim 12, wherein the given voltage is a common mode voltage.
Claim 1. A touch panel system comprising: a touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and one or more common electrodes; 
an apparatus for processing signals from the touch panel, the apparatus comprising: 
a capacitive touch controller for connection to the sensing electrodes; 


a switch network comprising a plurality of inputs for connection to some or all of the sensing electrodes, and an output connected to a given voltage; 

a first circuit for connection to the one or more common electrodes and configured to generate, for each common electrode, a corresponding first pressure signal indicative of a pressure applied to the touch panel proximate to that common electrode; 
a controller configured to: 
control the switch network to couple any connected sensing electrodes to the given voltage during a pressure measurement period; and 
sample the one or more first pressure signals during the pressure measurement period; and 
one or more common electrode switches, each configured to connect a corresponding common electrode to the given voltage during a capacitance measurement period, and to connect the corresponding common electrode to the first circuit during the pressure measurement period.
Claim 6. The touch panel system according to claim 1, wherein the switch network is configured for connection to a subset of the sensing electrodes, the apparatus further comprising: a second circuit for connection to the sensing electrodes not included in the subset, the second circuit configured to generate one or more second pressure signals corresponding to the connected sensing electrodes.

Claim 7. The touch panel system according to claim 6, wherein the controller is configured to determine an estimate of the total pressure applied to the touch panel based on a weighted sum over the second pressure signals and the first pressure signals.

Claim 1….. 
one or more common electrode switches, each configured to connect a corresponding common electrode to the given voltage during a capacitance measurement period, and to connect the corresponding common electrode to the first circuit during the pressure measurement period.

Claim 6. The touch panel system according to claim 1, 
wherein the switch network is configured for connection to a subset of the sensing electrodes,
 the apparatus further comprising: a second circuit for connection to the sensing electrodes not included in the subset, the second circuit configured to generate one or more second pressure signals corresponding to the connected sensing electrodes.



Claim 7. The touch panel system according to claim 6, wherein the controller is configured to determine an estimate of the total pressure applied to the touch panel based on a weighted sum over the second pressure signals and the first pressure signals.

Claim 8. The touch panel system according to claim 1, 

wherein the capacitive touch controller is configured for connection to each sensing electrode via a corresponding first switch; 

wherein each input of the switch network is connected to the given voltage by a corresponding second switch; 

wherein the first circuit comprises one or more common electrode charge amplifiers, each common electrode charge amplifier connected to a corresponding common electrode and configured to generate the first pressure signal corresponding to that common electrode;

 wherein the controller is configured to control the first and second switches to: 


close the first switches and open the second switches during a capacitance measurement period; 

open the first switches and close the second switches during the pressure measurement period.

Claim 10. The touch panel system according to claim 1, wherein the capacitive touch controller is configured to generate, for each sensing electrode, a capacitance signal indicative of a capacitance of the sensing electrode; wherein the controller or the capacitive touch controller is configured to determine a location at which pressure is applied to the touch panel based on the capacitance signals.

Claim 1. A touch panel system comprising: a touch panel comprising a layer of piezoelectric material disposed between a plurality of sensing electrodes and one or more common electrodes; 
an apparatus for processing signals from the touch panel, the apparatus comprising: 
a capacitive touch controller for connection to the sensing electrodes; 


a switch network comprising a plurality of inputs for connection to some or all of the sensing electrodes, and an output connected to a given voltage; a first circuit for connection to the one or more common electrodes and a controller configured to: control the switch network to couple any connected sensing electrodes to the given voltage during a pressure measurement period; and 
sample the one or more first pressure signals during the pressure measurement period; and one or more common electrode switches, each configured to connect a corresponding common electrode to the given voltage during a capacitance measurement period, and to connect the corresponding common electrode to the first circuit during the pressure measurement period.

configured to generate, for each common electrode, a corresponding first pressure signal indicative of a pressure applied to the touch panel proximate to that common electrode; 


Claim 6. The touch panel system according to claim 1, wherein the switch network is configured for connection to a subset of the sensing electrodes, the apparatus further comprising: a second circuit for connection to the sensing electrodes not included in the subset, the second circuit configured to generate one or more second pressure signals corresponding to the connected sensing electrodes.

Claim 7. The touch panel system according to claim 6, wherein the controller is configured to determine an estimate of the total pressure applied to the touch panel based on a weighted sum over the second pressure signals and the first pressure signals.

Claim 1….. 
one or more common electrode switches, each configured to connect a corresponding common electrode to the given voltage during a capacitance measurement period, and to connect the corresponding common electrode to the first circuit during the pressure measurement period.


Claim 6. The touch panel system according to claim 1, 
wherein the switch network is configured for connection to a subset of the sensing electrodes,
 the apparatus further comprising: a second circuit for connection to the sensing electrodes not included in the subset, the second circuit configured to generate one or more second pressure signals corresponding to the connected sensing electrodes.

Claim 7. The touch panel system according to claim 6, wherein the controller is configured to determine an estimate of the total pressure applied to the touch panel based on a weighted sum over the second pressure signals and the first pressure signals.

Claim 8. The touch panel system according to claim 1, 
wherein the capacitive touch controller is configured for connection to each sensing electrode via a corresponding first switch; 

wherein each input of the switch network is connected to the given voltage by a corresponding second switch; 
wherein the first circuit comprises one or more common electrode charge amplifiers, each common electrode charge amplifier connected to a corresponding common electrode and configured to generate the first pressure signal corresponding to that common electrode;

wherein the controller is configured to control the first and second switches to: 

close the first switches and open the second switches during a capacitance measurement period; 

open the first switches and close the second switches during the pressure measurement period.

Claim 10. The touch panel system according to claim 1, wherein the capacitive touch controller is configured to generate, for each sensing electrode, a capacitance signal indicative of a capacitance of the sensing electrode; wherein the controller or the capacitive touch controller is configured to determine a location at which pressure is applied to the touch panel based on the capacitance signals.

Claim 42. The touch panel system according to claim 1, wherein the given voltage comprises system ground.

Claim 43. The touch panel system according to claim 1, wherein the given voltage comprises a common mode voltage.

Claim 42. The touch panel system according to claim 1, wherein the given voltage comprises system ground.

Claim 43. The touch panel system according to claim 1, wherein the given voltage comprises a common mode voltage.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to instant claims 1 and 12, the above limitations, while slightly different, overlap in scope with claim 1 of copending application 17/263,859. In specific the pressure signal indicative of a pressure applied to the touch panel proximate to the common electrode can be a total pressure applied to the touch panel and vice versa. 
In particular, claim 1 of copending application 17/263,859 discloses “a first circuit for connection to the one or more common electrodes and configured to generate, for each common electrode, a corresponding first pressure signal indicative of a pressure applied to the touch panel proximate to that common electrode”. If the first circuit connects one common electrode, the signal will be representative of the total pressure applied to the touch panel. Moreover, if the first circuit is connected to more than one common electrode, the total pressure applied to the touch panel is determined based on a weighted sum the first pressure signals as disclosed in claim 7 of copending application 17/263,859.
With respect to instant claim 12, even thought claim 12 is a method, claims 1 and 7 of application 17/263,859 have overlapping similar scope and thus the claim limitations are fully addressed (located within) claims 1 and 7 of application 17/263,859, as discussed above.
Therefore, the claims are commensurate in scope and not patentably distinct.

Claims 2 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/263,859  in view of Filiz et al. (US 2016/0306481, hereinafter Filiz).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2, copending Application No. 17/263,859 discloses the apparatus according to claim 1.
The claims in copending Application No. 17/263,859 do not explicitly disclose wherein the second circuit is an internal charge amplifier of the capacitive touch controller.
However, Filiz teaches wherein the circuit (see Fig. 25, 2530, 2550 and para. [0100]-[0102 The electrodes of electrode 2506 can be coupled to switching circuitry 2530 operable to couple each electrode of electrode 2506 to either force sense circuitry 2550 (e.g., similar or identical to sense circuitry 320)) is an internal charge amplifier (see para. [0020], para. [0024], para. [0100]-[0102]. The sense circuitry 2540 is the same as 320 of Figs. 2-3) of the capacitive touch controller (see Fig. 60 and para. [0230]-[0231],  which includes circuits of Figs. 2, 3, and 25. FIG. 60 illustrates exemplary computing system 6000 that can include a touch sensor panel 6024 stackup as in one or more of the examples described above. Computing system 6000 can include one or more panel processors 6002 and peripherals 6004-1 through 6004-N, and panel subsystem 6006. Panel subsystem 6006, panel processor 6002 and peripherals 6004-1 . . . 6004-N can be integrated into a single application specific integrated circuit (ASIC)).
Copending Application No. 17/263,859  and Filiz are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the apparatus discloses by claims in copending Application No. 17/263,859  with Filiz internal charge amplifier, since it would have been obvious to try from a finite number of circuits know in the art that would have yield the same predictable result of sensing pressure.

Regarding Claim 13, proper treatment is given to method claim 13 and is rejected on the same ground as set forth in claim 2 respectively due to similar scope.




Allowable Subject Matter
Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        4/27/2022B